Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	In claim 19, amend the phrase “at least 8mm-9.5mm” to “8 mm-9.5 mm”

Allowable Subject Matter
Claims 19-22 and 24-36 are allowed.
The following is an examiner’s statement of reasons for allowance:
Instant claims 19-22 and 24-36 are directed to a method for converting wire rod of nonferrous metals and alloys thereof to wire with elongation and in the annealed state as set forth in the instant claims.  The closest prior art of record is US 2012/0097422 A1 to Sumi et al and US 2010/0230069 A1 to Aoyama et al as set forth in the office action mailed 9/30/2021.  Sumi and Aoyama both disclose methods for plastic deformation nonferrous metal wires such that at the end of the plastic deformation process, the wire is at a temperature higher than or equal to the recrystallization temperature.  Sumi and Aoyama differ from the instant claims at least in that neither Sumi nor Aoyama disclose that the reduction in diameter is from 8-9.5 mm to a diameter of 1.5-2.5 mm.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D WALCK whose telephone number is (571)270-5905. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D WALCK/Primary Examiner, Art Unit 1738